Citation Nr: 1412294	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-35 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 50 percent, and a disability rating in excess of 70 percent from August 22, 2011, for an acquired psychiatric disorder, characterized as depressive neurosis, anxiety disorder not otherwise specified, major depressive disorder, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife, and J.M.




ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran, his wife, and J.M., a board-certified advanced practice registered nurse, testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing is associated with the claims file.

In May 2011, the Board remanded the above claim for additional development, along with a claim for total disability evaluation based on individual unemployability (TDIU).  During remand status, in June 2012, the RO granted a TDIU.  As this represents a full grant of the benefit sought in regard to the TDIU claim, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the June 2012 rating decision, the Veteran's acquired psychiatric disorder, characterized as depressive neurosis, anxiety disorder not otherwise specified (NOS), major depressive disorder (MDD), and posttraumatic stress disorder (PTSD) was increased to 70 percent disabling, effective August 22, 2011.  As the Veteran has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Virtual VA paperless claims processing system includes a February 2014 appellate brief, and treatment records from the Newington VA Medical Center dated August 2010 to May 2012.  Other documents on Virtual VA are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The issues of entitlement to a bilateral leg disability, to include as secondary to the service-connected acquired psychiatric disorder, and entitlement to service connection for a cardiac disability, to include as secondary to the service-connected acquired psychiatric disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. From November 21, 2008, the Veteran's acquired psychiatric disorder was manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment was not shown. 

2. The Veteran's service-connected acquired psychiatric disorder does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. Beginning November 21, 2008, the criteria for a 70 percent rating, but no higher, for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130 (2013).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in September 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.
 
Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, and VA treatment records have been associated with the record.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

In the May 2011 remand, the Board instructed the RO to send the Veteran another Authorization and Consent to Release Information to VA form (VA Form 21-4142) to be signed so his treatment records from Hartford Hospital and Manchester Memorial Hospital could be requested, as the previous form submitted by the Veteran in October 2010 had expired.  In May 2011, the RO sent the Veteran a VCAA notice letter requesting the Veteran submit a VA Form 21-4142 for each health care provider.  No updated and signed VA Form 21-4142 was received by the RO.  Thus, the Board finds that the RO complied with the Remand instructions and the duty to assist to the extent possible under the circumstances. 

In the May 2011 remand, the Board also instructed the RO to afford the Veteran a new VA examination, as the November 2009 VA examiner was not able to review the Veteran's claims file, and the evidence of record indicated worsening of the Veteran's symptomatology.  The Veteran was afforded another VA examination in August 2011.  The VA examination report states the Veteran's claims file was reviewed, the report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The examination report also discusses the impact of the disability on the Veteran's daily living.  Based on the examination and the absence of evidence of worsening symptomatology since the August 2011 examination, the Board concludes the August 2011 examination report is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Given the May 2011 VCAA notice letter to the Veteran requesting new VA Form 21-4142s for private treatment records, the August 2011 VA examination and report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If an increase in disability occurred within one year prior to the claim for an increased disability rating, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase in disability.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Acquired psychiatric disorders, to include depressive neurosis (Diagnostic Code 9410), anxiety disorder NOS (Diagnostic Code 9413), major depressive disorder (MDD) (Diagnostic Code 9434), and PTSD (Diagnostic Code 9411) are rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM-IV.  See 38 C.F.R. § 4.125(a).  

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, in relevant part, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Analysis

In the April 2010 rating decision, the Veteran's 50 percent disability rating of his acquired psychiatric disorder was continued.  In a June 2012 rating decision, the Veteran's acquired psychiatric disorder was increased to 70 percent disabling, effective August 22, 2011.  The Veteran continues his appeal of the ratings assigned.

The Board initially notes that the Veteran's service-connected acquired psychiatric disorder, initially service-connected as depressive neurosis, has been variously characterized as depressive neurosis, anxiety disorder NOS, MDD, and PTSD.  The medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's various acquired psychiatric disorders.  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected acquired psychiatric disorder in the adjudication of this claim.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, his VA examination reports, the competent and credible lay statements of record, and the November 2010 Travel Board hearing testimony, the Board finds that a disability rating of 70 percent, but no higher, beginning November 21, 2008, is warranted.

In June 2009, the Veteran filed a claim for an increased evaluation and TDIU due to his service-connected depressive neurosis.  See September 2009 representative letter.  

A September 2008 VA Primary Care Clinic Visit note includes a past diagnosis of PTSD, and noted that the Veteran suffered bilateral tibula and fibula fractures in 1975 when he was hit by a car.  The physician noted that, at that time, the Veteran used cannabinoids once per week for several years, and he was referred to a substance abuse program.  The physician also noted the Veteran was married, lived at home, and worked the third shift at the post office.  She noted the Veteran enjoyed hunting and fishing.

On November 20, 2008, the Veteran retired from the United States Postal Service (USPS).  The Veteran had worked full time for USPS since October 1976 as a clerk, performing mail processing duties.  See USPS Notification of Personnel Action; VA Form 21-4192 (received June 2010).

The Veteran was incarcerated from November 2008 to March 2009 for charges of a second offense of driving under the influence.  See September 2009 Report of Contact.  In a January 2010 hearing before a DRO, the Veteran testified he had a problem with drinking since he was shot.  January 2010 DRO Hearing Transcript at 2 (hearing regarding the proposed reduction in the Veteran's benefits due to incarceration greater than 61 days).

Upon VA examination in November 2009, the Veteran described pain associated with his residuals of a gunshot wound suffered in service as a trigger.  The Veteran reported nightmares, generalized avoidance symptoms including social isolation, no friendships, distance from his family, mistrust of others to a degree the examiner reported as suggestive of paranoia, chronically depressed mood with little interest in things, chronic hypervigilence, anger, irritability, and nervousness.  The Veteran and his wife reported the Veteran had a long history of alcohol abuse, and that his problems with his mood and aggressive behavior escalated when he drank.  The Veteran's wife noted the Veteran's family had a history of similar alcohol and aggression traits.  The VA examiner noted the Veteran had been married to his wife thirty-three years, and they had two children and four grandchildren with whom they were close and saw often.  He noted the Veteran worked at the Post Office for thirty-four years as a clerk and mail handler, with little public or social interaction, and that he chose to retire the prior year.  The examiner stated there was "no indication that the [V]eteran was forced out of work due to psychiatric symptoms or social problems."  The Veteran reported he stayed in his room a lot watching television, besides attending several alcohol aftercare meetings each week, and walking his dogs.  

Upon examination, the November 2009 VA examiner noted the Veteran was undergoing mental health treatment at VA, and was prescribed four medications, as well as two other medications for pain.  The Veteran's affect was tense, angry, and constricted, and the examiner noted the Veteran was rather guarded throughout the examination.  The Veteran's mood was depressed and angry, but there was no evidence of a thought disorder.  The Veteran denied hallucinations or delusions, and the examiner noted no evidence of either on examination.  The examiner noted evidence of mild-to-moderate paranoid ideation, "comingled with anxiety driven hypervigilence."  The Veteran denied suicidal or active homicidal ideation.  The examiner reported the Veteran's insight as poor, and his judgment as fair.  The November 2009 VA examiner diagnosed anxiety disorder NOS, pain disorder associated with both psychological factors and a general medical condition, and alcohol dependence in early remission; he assigned a current GAF score of 52, and noted a highest GAF score in the past year of 52.  The examiner stated the Veteran did not endorse enough classic re-experiencing symptoms to warrant a diagnosis of PTSD.  The November 2009 examiner noted the Veteran's condition had caused "significant social impairment over the years, though he was able to maintain employment at the post office until retiring after 32 years."  The examiner went on to state, "The [V]eteran's condition in total, as he presents now, would make it impossible for him to secure gainful employment in any competitive work setting."  The examiner also noted that without the availability of the Veteran's claims file, he did not know the exact reasoning for the Veteran's current disability level, and that he could not "parse out the relative contribution of [his] military-related anxiety and stress problems from non-service-related problems in his overall level of impairment."  

In a May 2010 VA Mental Health Progress Note, the Veteran's treating VA provider, J.M., a board-certified advanced practice registered nurse, stated that he agreed that the Veteran was not competitively employable, and that the gunshot wound he suffered in service contributed to that fact.  J.M. went on to state, "Additionally, the subsequent reactivity to this event has had rippling effects on his [p]syche, as well as [his] ability to adapt and cope.  His employ[ment] at the USPS was replete with relational difficulties, rife with anger/arguments and inability to get along with peers, and ended with early retirement...I believe [the retirement] to be medical in nature due to stress, pain, cardiovascular and other reasons."  Upon examination, J.M. noted the Veteran was in control, but angry, depressed, and somewhat reactive.

In his May 2010 notice of disagreement, the Veteran stated that he has to take medications to help him relax and sleep because of his panic attacks, nightmares, and restlessness.  He reported he is always "on guard," and that he is "untrustful" toward everything in life.  The Veteran stated he has suicidal tendencies, and that he had attempted to kill himself in June 1975 by jumping in front of a car.  He also reported that he used alcohol and drugs heavily to relax and because he was depressed, which led to several car accidents as well as time in prison for driving under the influence.  The Veteran also stated that he feels confused and unhappy at all times.

In his May 2010 VA Form 21-8940 for his TDIU claim, the Veteran reported that he was unable to secure substantially gainful employment due to PTSD, being paranoid, and not trusting people.  The Veteran reported that although he worked full time for USPS until November 2008, he lost "many hours" from illness, and that he retired, leaving due to job stress.

In a July 2010 VA Mental Health Progress note, J.M. noted the Veteran was stable, and that he denied suicidal or homicidal ideation; the assessment was PTSD.  VA treatment notes indicate that from August 2010 through at least May 2012, the Veteran has attended a substance abuse therapy group, as well as a recreational therapy group in which the Veteran attends events and outings with other Veterans such as fishing, bowling, bingo, and dining out.  The Veteran has reported to the VA therapists that he has enjoyed such outings, and they noted that he participated and socialized with the other veterans.

In his August 2010 substantive appeal, the Veteran stated that his service-connected acquired psychiatric disorder should be PTSD because of his nightmares and trouble sleeping.  The Veteran noted that he is on two medications to help him sleep, and two medications for depression.  The Veteran reported he is very unhappy and edgy all the time, that he doesn't trust and dislikes everyone, and feels as if he is going to be shot at any time.  He reported that he had and still has many suicidal episodes because of his depression, and that he lost his license because of drinking "because of [his] unstable condition which [he] felt lost and confused and very unhappy."

During the November 2010 Travel Board hearing, the Veteran testified that he doesn't trust anyone, is afraid of and doesn't deal with people at all, and that he has nightmares daily and flashbacks "quite often."  November 2010 Travel Board hearing testimony at 4-5.  The Veteran's wife testified that the Veteran would wake up yelling and screaming.  Id. at 11.  The Veteran further testified that he avoids people and stays in his home the majority of the time, or goes in the woods, because he always feels like someone is going to shoot him.  He also stated he feels "jumpy," and that he can't concentrate or sit still because he is nervous, and he suffers from anxiety daily.  Id. at 6-7.  The Veteran's wife testified that he does not trust anyone, including her at times.  Id. at 12.  The Veteran also testified that he always has suicide on his mind, that he feels suicidal on a regular basis, and that he "tried it a few times...."  Id. at 8.

J.M., the Veteran's treating VA mental health provider, testified he has been treating the Veteran since about 1999.  Id. at 9.  J.M. testified that the Veteran has difficulty concentrating, relating with others, and his "irritability precludes being with others and supervisors for extended periods of time."  Id. at 10-11.  He further testified that while the Veteran worked for USPS, J.M. would frequently fill out Family and Medical Leave Act (FMLA) forms for the Veteran "because he could not tolerate the interactions with peers, with supervisors, and would need to take a couple days off."  J.M. went on to state that if he did not sign off for that time off, the Veteran would have been terminated.  Id. at 12-13.  The Veteran stated he would take weeks off at a time, more than a couple of days a month.  Id. at 12.  J.M. opined that "the combination of [the Veteran's] psychiatric and physical illnesses precludes him from being in competitive employment."  Id. at 13.  J.M. explained that during his job at the post office, the Veteran would get into arguments, there was a constant tension with supervisors, and the Veteran constantly felt others were pressuring him.  The Veteran also had a sense of paranoia.  Id. at 17.  J.M. stated, and the Veteran confirmed, that the Veteran did not make any threatening comments towards others during arguments.  Id. at 18.  J.M. further testified that the Veteran had frequently expressed desires to hurt himself or others "in connection with various events within the community or within the family sometimes," that the Veteran did not have a tendency to become violent, but that he was unsure of what would transpire with the Veteran's impulse control without his medications.  Id. at 17.  He further stated that the Veteran's paranoia has continued since he stopped working, and that the Veteran has continually been on an anti-psychotic medication as well as antidepressants, without which he would have serious problems with anger and paranoia.  Id. at 18-19.  J.M. confirmed that he has not ever treated the Veteran for any hallucinations or delusions.  Id. at 19. 

VA Mental Health progress notes dated September 2010 through January 2011 indicate the Veteran was stable, though he would at times have a "blah" or dysthymic mood and blunted affect.  The notes indicate no suicidal or homicidal ideation.  The assessment was PTSD, and at times, bipolar disorder and/or substance use disorder.  See, e.g., September 2009 Mental Health progress note.  In February 2011, J.M. assigned a GAF score of 52.

In a May 2011 VA telemental health consultation evaluation, the psychologist noted the Veteran presented with a dysphoric mood, he stated that he was miserable over his chronic pain, and that the Veteran's pain appeared to have a significant impact on his mood.  The Veteran's eye contact was appropriate, and speech within normal limits.  The Veteran's affect was appropriate to content, and his thought content was within normal limits.  His insight and judgment were grossly intact, and the Veteran denied current suicidal and homicidal ideation, though he reported a history of "fleeting thoughts of suicidal ideation."  The Veteran reported his companionship with his wife was "limited," and that he was in contact with his children and grandchildren, who he saw approximately once or twice a month.  The Veteran reported he spent a lot of time by himself, and that he only visited with people on an occasional basis, as he did not trust people.

In a May 2011 VA pain management progress note, the Veteran reported constant thoughts of suicidality, but no plan.  The physician stated the Veteran had a social phobia, and severe depression.

VA mental health progress notes dated June 2011 through August 2011 document ongoing therapy and pharmacological treatment for the Veteran, and notes of depressed mood, stress, hypervigilence, and anxiety.  In June 2011, J.M. increased one of the Veteran's medications because of a higher anxiety level.  The Veteran denied suicidal and homicidal ideation. 

Upon VA examination in August 2011, the Veteran reported he had no current social contacts outside of his family, and that his wife was the only person he really trusted, and he loves her very much.  The Veteran reported he tended to isolate away from his family for extended periods of time, for example, avoiding his adult son who was staying with the Veteran and his wife.  The Veteran reported his adult daughter and her three children would often come over, but that he usually was not very interested in activities with them, would not enjoy such activities, and that he preferred to be alone with his pets in his room or the basement.  The Veteran reported isolating helped to keep him calmer, and that his main weekly activity was attending a substance abuse program three times per week.  He stated his favorite thing to do was fish somewhere secluded, but that he could no longer do that because he had lost his driver's license.  The Veteran reported poor concentration, and very poor motivation to take care of his teeth.  He also reported he allowed his wife full control over the finances because he would get nervous and scared, and didn't trust himself.  The Veteran stated that he had abused alcohol and marijuana in the past to "block everything out" and help him relax.

The Veteran reported that he had not worked since he retired from USPS, and that while working there, his paranoia would often cause him to start arguments with co-workers and/or supervisors at least two-to-three times per month.  He stated he was afraid someone would attack or shoot him, and that on multiple occasions the altercations almost turned violent.  The Veteran reported that he felt he was able to last as long at his job as he did because the type of work allowed him to have minimal interaction with others.  The Veteran reported being very uncomfortable in the work setting despite isolating as much as possible, and that he missed large amounts of work and often took pay cuts because of missed time, and that the job "should have fired [him]."  The Veteran also reported that he jumped in front of a moving car in 1978 in a failed suicide attempt, badly injuring both of his legs.

Upon mental status examination, the VA examiner reported the Veteran made good eye contact, his mood was depressed and anxious, he appeared agitated at times, and his affect was congruent with his mood.  There were evident perseverations on thought content of anxiety/paranoia.  Some short-term memory impairment was evident.  The Veteran endorsed thoughts of suicidal ideation, but denied a current plan or intent.

The August 2011 VA examiner diagnosed PTSD, MDD, moderate, and ethanol dependence in early remission, and assigned a GAF score of 45.  The examiner opined that the Veteran had social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner stated that she could not differentiate what portion of the occupational and social impairment was attributable to each diagnosed mental disorder because of the overlap in the symptoms of the PTSD and MDD and that because of "the mutual influence of the symptoms of each disorder upon the symptoms of the other disorder, it is impossible to tease out which elements of functional impairment are due to which diagnosis.  Both diagnoses impact each other and both impact functioning in very similar ways."  The VA examiner opined, "In terms of his employability, this veteran's irritability and history of poor ability of controlling his anger in work/public settings, his history of requiring extensive time off from work to cope with the [] stress and anxiety linked to his other symptoms (including marked paranoia and discomfort around and notable mistrust of others), his current sleep difficulties and difficulty concentrating would all be reasonably expected to keep this veteran from obtaining and maintaining gainful employment."  The examiner went on to note that even with his frequent contacts and treatment with medical health professionals and multiple psychiatric medications, the Veteran had only made modest treatment gains, and that the record indicated the Veteran's functioning would be more impaired should he stop his medications.

VA mental health progress notes from August 2011 through May 2012 note continuing mental health treatment and medications.  The Veteran's mood was noted at times as dysthymic or constricted, and his affect blunted, but no suicidal or homicidal ideation was noted, and no evidence for psychosis was found.  See, e.g., April 2012 mental health progress note; May 2012 mental health progress note.

Following careful review of all the evidence of record, the Board finds that the Veteran's psychiatric symptoms were commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.  The level of occupational and social impairment commensurate with a 70 percent disability rating was factually ascertainable as of November 21, 2008, the day after the Veteran stopped working at USPS, which is within one year prior to his June 2009 claim for an increased rating.  See 38 C.F.R. § 3.4000(o).  However, the Veteran has not demonstrated total occupational and social impairment to warrant a 100 percent rating for his psychiatric disorder during this period.  38 C.F.R. § 4.130. 

During this time period, the Veteran has reported depressed mood, anxiety, anger/irritability, hypervigilence, paranoia, problems concentrating, trouble falling and staying asleep, and isolation.  The Veteran has reported nightmares nightly, flashbacks "quite often," constant anxiety and hypervigilence, and the inability to trust others.  See November 2010 Travel Board hearing testimony.  

The Veteran has reported near-continuous panic or depression, which has also been noted by his treating VA mental health providers, as the Veteran's mood is repeatedly described as depressed or dysthymic in progress notes.  The Veteran reported to the August 2011 VA examiner that his constant anxiety affects his ability to function independently, in that he has his wife completely handle the finances, as he gets too nervous and does not trust himself.  Although VA mental health providers and examiners did not note that the Veteran had neglected his appearance or hygiene, or that he was not capable of performing activities of daily living, the Veteran did report no motivation to take care of his teeth, and the August 2011 VA examiner noted black marks were visible on the Veteran's teeth.  

The record does not indicated the Veteran experiences gross impairment in thought processes or communication, and delusions or hallucinations have not been reported by the Veteran, or noted upon examination.  See, e.g., November 2010 Travel Board hearing testimony.  Although some mild memory loss has been shown upon examination, see August 2011 VA examination report, the Veteran has not reported or demonstrated significant memory loss such as for names of close relatives or his own name.  Upon examination, the Veteran has been oriented to time and place, though the August 2011 VA examination report notes he was off by two days as to the current date.  

The evidence of record indicates that the Veteran has experienced suicidal ideation.  Although progress notes in the Veteran's VA treatment records include only two notations of recurrent or "fleeting" suicidal ideation, and multiple denials of suicidal or homicidal ideation, the Veteran and his treating VA mental health provider both testified before the Board in November 2010 that the Veteran has had thoughts of harming himself.  The Veteran also reported such suicidal ideation to the August 2011 VA examiner.  However, the record does not indicate that such ideation presents a danger of the Veteran hurting himself or others, as no recent plan to act on any such ideation has been noted, and the Veteran has not indicated any attempts to harm himself since the 1970s.  See also August 2011 VA examination report.

The November 2009 VA examiner and J.M. in a February 2011 mental health progress note both assigned a GAF score of 52, suggestive of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The August 2011 VA examiner assigned a GAF score of 45, suggesting serious symptoms, or serious impairment in social, occupational, or school functioning.  The Board finds that the GAF scores and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate that the Veteran's psychiatric symptoms were sometimes moderately to seriously disabling, and the evidence of record indicates that such problems adversely affected his social and occupational functioning to warrant a 70 percent from November 21, 2008, but no higher.

The Veteran has reported that he is unable to work since he retired from USPS on November 20, 2008.  The Veteran stated that he felt he was unable to maintain that job as long as he did because he was able to isolate by the nature of the job.  See August 2011 VA examination report.  However, the Veteran reported that he would often get into arguments with co-workers or supervisors because of his paranoia, and his fear someone would attack or shoot him.  The Veteran also indicated he had to take a lot of time off from the job because of his psychiatric symptoms and the stress of the job.  Id.; see also May 2010 VA Form 21-8940.  J.M. testified that he filled out paperwork on behalf of the Veteran for time off under the FMLA on numerous occasions, because the Veteran "could not tolerate the interactions with peers[ or] with supervisors," and otherwise the Veteran would have been terminated from the job.  See November 2010 Travel Board hearing testimony at 12-13.  The Veteran told the August 2011 VA examiner he probably should have been fired from the job.  The November 2009 VA examiner, J.M., and the August 2011 VA examiner all opined that after the USPS job, the Veteran cannot obtain competitive, substantially gainful employment.  November 2009 VA examination report ("The [V]eteran's condition in total, as he presents now, would make it impossible for him to secure gainful employment in any competitive work setting."); November 2010 Travel Board hearing testimony at 13 ("the combination of [the Veteran's] psychiatric and physical illnesses precludes him from being in competitive employment"); August 2011 VA examination report (...this veteran's irritability and history of poor ability of controlling his anger in work/public settings, his history of requiring extensive time off from work to cope with the [] stress and anxiety linked to his other symptoms...his current sleep difficulties and difficulty concentrating would all be reasonably expected to keep this veteran from obtaining and maintaining gainful employment.").  

However, even assuming that the Veteran's disorder is manifested by total occupational impairment, the record does not show that it is manifested by total social impairment.  The Veteran and his wife had been married over thirty years.  Although the Veteran's wife testified before the Board that he does not even always trust her, and the Veteran reported at the May 2011 VA telemental health consultation evaluation that his relationship with his wife was "limited," the August 2011 VA examiner noted the Veteran's report that his wife was the only person he really trusts, and that he loves her very much.  The Veteran told the November 2009 VA examiner that he and his wife have two children and four grandchildren, with whom they are close and see often.  The Veteran reported he will isolate somewhat from his family members, in that he does not have interest in or enjoy activities with his grandchildren, and would prefer to spend time alone in his room, the basement, or out fishing.  See August 2011 VA examination report.  The Veteran has reported that he has no friends.  See November 2009 VA examination report.  The Veteran reported to the August 2011 VA examiner that his main weekly activity was attending a substance abuse program three times per week.  VA treatment notes indicate that the Veteran has attended a VA recreational therapy group since August 2010, in which the Veteran attends events and outings with other Veterans such as fishing, bowling, bingo, and dining out.  The Veteran has reported to the VA therapists that he has enjoyed such outings, and they noted that he participated and socialized with the other veterans.  See, e.g., May 2012 RCATS Group Attendance Note.  For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent rating, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability did not exceed a 70 percent rating.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, his VA treatment records, the November 2009 and August 2011 VA examination reports, and the November 2010 Travel Board hearing testimony, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment did not warrant a rating in excess of 70 percent since November 21, 2008. 

The Board has considered the Veteran's claim and the lay and medical evidence, and concludes the evidence of record more closely approximates the criteria for a 70 percent rating for the Veteran's acquired psychiatric disorder since November 21, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected acquired psychiatric disorder.  The Veteran's acquired psychiatric disorder is manifested by depression, anxiety/paranoia, isolation, irritability, nightmares, and sleep disturbances.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating of 70 percent, but no higher, from November 21, 2008, to August 21, 2011, for an acquired psychiatric disorder variously characterized as depressive neurosis, anxiety disorder NOS, MDD, and PTSD, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent, from August 22, 2011, for an acquired psychiatric disorder variously characterized as depressive neurosis, anxiety disorder NOS, MDD, and PTSD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


